Citation Nr: 0301501	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
March 1946.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  The veteran failed to report for a 
videoconference hearing before a member of the Board 
scheduled in June 2001 at his request.  

In August 2002, the Board denied entitlement to special 
monthly pension based on the need for aid and attendance 
of another person.  The Board remanded the issue of 
entitlement to special monthly pension at the housebound 
rate for additional development of the record.


FINDING OF FACT

The veteran does not have a single disability rated at 100 
percent, nor is he permanently housebound by reason of 
disabilities reasonably certain to continue throughout his 
lifetime.


CONCLUSION OF LAW

The criteria for special monthly pension at the housebound 
rate have not been met. 38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. §§ 3.351(d) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran is seeking entitlement to special monthly 
pension at the housebound rate.  The claim was received in 
April 1999.  There is no issue as to provision of a form 
or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute and the regulation clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In April 1999, the veteran submitted an improved pension 
eligibility verification report.  By letter dated in April 
1999, the RO advised him to complete an enclosed income-
net worth and employment statement.  The veteran was 
requested to provide the names and addresses of any 
medical care providers who had treated him, the conditions 
requiring treatment, and the dates of treatment.  The RO 
provided release forms and told the veteran that the RO 
could request his treatment records, or he could provide 
them himself if he wanted to.  He was advised of the time 
limit within which he should provide the requested 
information and evidence.  

The veteran has identified private outpatient treatment 
from Dr. Fokakis and the RO has obtained copies of 
outpatient treatment dated from January 1997 to March 
2001.  The RO has also obtained copies of VA outpatient 
treatment records dated from January to October 2001.

In August 2001, the RO advised the veteran of the VCAA.  
He was advised that the RO would assist in obtaining 
evidence in the custody of a federal agency or department, 
including VA medical records, Social Security records and 
records from other federal agencies.  He was also advised 
of the duty to assist in obtaining private medical records 
and lay or other evidence.  The veteran has not identified 
any additional medical records that have not been obtained 
which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the 
claim and what evidence he must provide and what VA will 
obtain or request on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's VA and private treatment records.  
The veteran has not identified any additional VA or 
private treatment records with regard to his claim.  There 
is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in May 2000 and January 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the September 2002 SSOC.  The requirements of the law 
and regulations have been substantially met and the Board 
may proceed to consider the merits of the appeal. 

II.  Special Monthly Pension at the Housebound Rate

A veteran in receipt of non-service-connected pension may 
receive pension at the housebound rate if he or she has a 
single permanent disability rated as 100 percent under the 
Schedule for Rating Disabilities (not including, as in 
this case, ratings based upon unemployability under 38 
C.F.R. § 4.17) and, either (1) he or she has additional 
disability or disabilities independently ratable at 60 
percent, which are separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, 
or (2) he or she is permanently housebound by reason of 
disability or disabilities.  The requirement of 
"permanently housebound" is met when the veteran is 
substantially confined to his/her dwelling and immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime. 38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d)(1), (2) (2002).

The veteran is rated permanently and totally disabled for 
pension purposes based on asthma, evaluated at 60 percent 
disabling; hypertensive cardiovascular disease, evaluated 
as 30 percent disabling; hearing loss evaluated as 20 
percent disabling; gastroesophageal reflux disease, 
evaluated as noncompensable; and hypertension, 
degenerative joint disease of the left and right knees, 
and degenerative joint disease of the right and left 
shoulders, each evaluated as 10 percent disabling.  The 
combined nonservice-connected rating is 90 percent.

Here, the veteran does not have a single disability rated 
at 100 percent, and he does not meet the legal criteria 
for payment of pension at the housebound rate under that 
criterion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In addition, the evidence does not show that that 
the veteran housebound.  The May 2000 VA Aid and 
Attendance or Housebound examination report noted that the 
veteran left his home 3 to 4 times per week, going to 
church or to town.  The veteran reported that he was able 
to drive.  On VA psychiatric examination in January 2002, 
the veteran reported that he attended church regularly and 
that he was able to fish a little.  No other evidence of 
record shows that he is housebound.

The Board finds that the preponderance of the evidence is 
clearly against the award of special monthly pension 
benefits at the housebound rate, and the benefit of the 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to special monthly pension benefits at the 
housebound rate is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

